         Case 8:21-bk-10513-ES                  Doc 90 Filed 08/19/21 Entered 08/19/21 16:43:58                                      Desc
                                                 Main Document    Page 1 of 11

Attorney or Party Name, Address, Telephone & FAX Nos.,                     FOR COURT USE ONLY
State Bar No. & Email Address
SCOTT TALKOV, State Bar No. 264676
TALKOV LAW CORP.
2900 Adams St Ste C225
Riverside, California 92504
Telephone: (951) 888-3300
Email: scott@talkovlaw.com




   Individual appearing without attorney
   Attorney for Debtor Rosa Fridman

                                          UNITED STATES BANKRUPTC COURT
                                                                    SANTA
                                    CENTRAL DISTRICT OF CALIFORNIA -Name of ANA  DI ISION
                                                                            DIVISION

In re:                                                                     CASE NO.: 8:21-bk-10513-ES
ROSA A. FRIDMAN
                                                                           CHAPTER: 7



                                                                                 SUMMAR OF AMENDED SCHEDULES,
                                                                                      MASTER MAILING LIST,
                                                                                      AND/OR STATEMENTS
                                                                                         LBR 1007-1( )
                                                             Debtor(s)

A filing fee is required to amend Schedules D or E/F (see Abbreviated Fee Schedule on the Court’s website
www.cacb.uscourts.gov). A supplemental master mailing list (do not repeat any creditors on the original) is required as an
attachment if creditors are being added to the Schedule D or E/F.
Are one or more creditors being added?       Yes    No

The following schedules, master mailing list or statements (check all that apply) are being amended:
      Schedule A/B           Schedule C               Schedule D               Schedule E/F             Schedule G
      Schedule H             Schedule I               Schedule J               Schedule J-2             Statement of Financial Affairs
      Statement About Your Social Security Numbers                   Statement of Intention             Master Mailing List
      Other (specify) ___________________________________________________________________

I/we declare under penalty of perjury under the laws of the United States that the amended schedules, master mailing list, and or
statements are true and correct.

      08/19/2021
Date: ______________                                                 ___________________________________________
                                                                     Debtor 1 Signature
                                                                     ___________________________________________
                                                                     Debtor 2 (Joint Debtor) Signature (if applicable)
NOTE: It is the responsibility of the Debtor, or the Debtor’s attorney, to serve copies of all amendments on all creditors
      listed in this Summary of Amended Schedules, Master Mailing List, and/or Statements, and to complete and file
      the attached Proof of Service of Document.

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California

December 2015                                                         Page 1                               F 1007-1.1.AMENDED.SUMMAR
                                                                                                                                                                                                               AMENDED
              Case 8:21-bk-10513-ES                                       Doc 90 Filed 08/19/21 Entered 08/19/21 16:43:58                                                                              Desc
                                                                           Main Document    Page 2 of 11

Fill in this information to identify your case and this filing:

                    Rosa A Fridman
Debtor 1
                    First Name                Middle Name                 Last Name

Debtor 2
(Spouse, if filing)   First Name                Middle Name                 Last Name


United States Bankruptcy Court for the: Central District of
California
                                                                                                                                                                                                        Check if this is
Case number 8:21-bk-10513                                                                                                                                                                               an amended
(if know)
                                                                                                                                                                                                        filing

Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15


In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.


Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
         No. Go to Part 2
         Yes. Where is the property?


Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.
 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
            No
            Yes
 4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
         No
         Yes

     Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
 5. you have attached for Part 2. Write that number here...........................................................................................................................................➤             $ 0.00



Part 3:        Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following?                                                                                                                      Current value of the
                                                                                                                                                                                                 portion you own?
 6. Household goods and furnishings                                                                                                                                                                Do not deduct secured
                                                                                                                                                                                                   claims or exemptions.
        Examples: Major appliances, furniture, linens, china, kitchenware
             No
             Yes. Describe...
 7. Electronics
        Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                  collections; electronic devices including cell phones, cameras, media players, games

             No
             Yes. Describe...

         Home Phone (land line)
         Mobile Phone (no camera)                                                                                                                                                                  $ 190.00
         LG Tablet (no camera)




                                                                                                                                                                                                               page 1 of 5
                                                                                                                                                AMENDED
             Case 8:21-bk-10513-ES                                             Doc 90 Filed 08/19/21 Entered 08/19/21 16:43:58 Desc
Debtor 1          Rosa A Fridman
                First Name            Middle Name           Last Name
                                                                                Main Document    Page 3 of 11   Case number(if known) 8:21-bk-10513



  8. Collectibles of value
        Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                  stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

             No
             Yes. Describe...
  9. Equipment for sports and hobbies
        Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                  and kayaks; carpentry tools; musical instruments

             No
             Yes. Describe...
  10. Firearms
        Examples: Pistols, rifles, shotguns, ammunition, and related equipment
             No
             Yes. Describe...
  11. Clothes
        Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
             No
             Yes. Describe...
  12. Jewelry
        Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems
                  gold, silver

             No
             Yes. Describe...
  13. Non-farm animals
        Examples: Dogs, cats, birds, horses

             No
             Yes. Describe...
  14. Any other personal and household items you did not already list, including any health aids you did not list
             No
             Yes. Give specific information...

 15. Add the dollar value of the portion you own for all of your entries from Part 3, including any entries for pages
      you have attached for Part 3. Write that number here...........................................................................................................................................➤             $ 190.00



 Part 4:       Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                                                                                        Current value of the
                                                                                                                                                                                                    portion you own?
                                                                                                                                                                                                    Do not deduct secured
                                                                                                                                                                                                    claims or exemptions.
  16. Cash
        Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

             No
             Yes..............................................................................................................................................   Cash ...........................    $
  17. Deposits of money
        Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses
                  and other similar institutions. If you have multiple accounts with the same institution, list each.

             No
             Yes..................
  18. Bonds, mutual funds, or publicly traded stocks
        Examples: Bond funds, investment accounts with brokerage firms, money market accounts

             No
             Yes..................




                                                                                                                                                                                                                 page 2 of 5
                                                                                                                             AMENDED
           Case 8:21-bk-10513-ES                            Doc 90 Filed 08/19/21 Entered 08/19/21 16:43:58 Desc
Debtor 1        Rosa A Fridman
              First Name          Middle Name   Last Name
                                                             Main Document    Page 4 of 11   Case number(if known) 8:21-bk-10513



  19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture
           No
           Yes. Give specific information about them...........
  20. Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific information about them..........
  21. Retirement or pension accounts
       Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

           No
           Yes. List each account separately
  22. Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
                 companies, or others

           No
           Yes.....................
  23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
           No
           Yes......................
  24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition
       program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes......................
  25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
       exercisable for your benefit
           No
        Yes. Give specific information about them...
  26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

           No
           Yes. Give specific information about them...
  27. Licenses, franchises, and other general intangibles
       Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

           No
           Yes. Give specific information about them...

 Money or property owed to you?                                                                                                       Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.
  28. Tax refunds owed to you
           No
           Yes. Give specific information about them, including whether you already filed the returns and the tax years...
                                                                                                                 Federal:             $ 0.00
                                                                                                                 State:               $ 0.00
                                                                                                                 Local:               $ 0.00

  29. Family support
       Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

           No
           Yes. Give specific information....




                                                                                                                                                   page 3 of 5
                                                                                                                                           AMENDED
             Case 8:21-bk-10513-ES                                        Doc 90 Filed 08/19/21 Entered 08/19/21 16:43:58 Desc
Debtor 1          Rosa A Fridman
                First Name          Middle Name          Last Name
                                                                           Main Document    Page 5 of 11   Case number(if known) 8:21-bk-10513



  30. Other amounts someone owes you
        Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
                  Social Security benefits; unpaid loans you made to someone else

             No
             Yes. Give specific information....
  31. Interests in insurance policies
             No
             Yes. Name the insurance company of each policy and list its value....
  32. Any interest in property that is due you from someone who has died
             No
             Yes. Give specific information....
  33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
             No
             Yes. Give specific information....
  34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set
        off claims
             No
             Yes. Give specific information....

        Alleged Claims Against Robert Risbrough, Darling & Risbrough and Margaret Elder as Asserted by Attorney Brad Mokri in
        2019. Claims were not pursued. Claims may be barred by statute of limitations. Despite apparent lack of merit, Scheduled for
                                                                                                                                                                                                     $ Unknown
        disclosure purposes based on repeated questions related thereto by Creditor Karl Avetoom, J.D. See Avetoom vs. Fridman
        Adversary (2021), Adv. Doc. 9, Page 222.
  35. Any financial assets you did not already list
             No
             Yes. Give specific information...

 36. Add the dollar value of the portion you own for all of your entries from Part 4, including any entries for pages
      you have attached for Part 4. Write that number here...........................................................................................................................................➤            $ 0.00


 Part 5:       Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

  37. Do you own or have any legal or equitable interest in any business-related property?
             No. Go to Part 6.
             Yes. Go to line 38.


                Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
 Part 6:        If you own or have an interest in farmland, list it in Part 1.

  46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
             No. Go to Part 7.
             Yes. Go to line 47.


 Part 7:       Describe All Property You Own or Have an Interest in That You Did Not List Above

  53. Do you have other property of any kind you did not already list?
        Examples: Season tickets, country club membership

             No
             Yes. Give specific
            information...

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                           ................................................➤
                                                                                                                                                                                                                  $ 0.00




                                                                                                                                                                                                                 page 4 of 5
                                                                                                                                                  AMENDED
                Case 8:21-bk-10513-ES                                            Doc 90 Filed 08/19/21 Entered 08/19/21 16:43:58 Desc
Debtor 1            Rosa A Fridman
                  First Name            Middle Name           Last Name
                                                                                  Main Document    Page 6 of 11   Case number(if known) 8:21-bk-10513



 Part 8:         List the Totals of Each Part of this Form

  55. Part 1: Total real estate, line 2............................................................................................................................➤
                                                                                                                                                                                                               $ 0.00
  56. Part 2: Total vehicles, line 5                                                                                           $ 0.00
  57. Part 3: Total personal and household items, line 15                                                                      $ 190.00
  58. Part 4: Total financial assets, line 36                                                                                  $ 0.00
  59. Part 5: Total business-related property, line 45                                                                         $ 0.00
  60. Part 6: Total farm- and fishing-related property, line 52                                                                $ 0.00
  61. Part 7: Total other property not listed, line 54                                                                    + $ 0.00
  62. Total personal property. Add lines 56 through 61 ...................                                                     $ 190.00                          Copy personal property total➤   +$
                                                                                                                                                                                                      190.00
  63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                                               $ 190.00




                                                                                                                                                                                                            page 5 of 5
                                                                                                                                                                   AMENDED
                Case 8:21-bk-10513-ES                                Doc 90 Filed 08/19/21 Entered 08/19/21 16:43:58                                        Desc
                                                                      Main Document    Page 7 of 11
  Fill in this information to identify your case:

  Debtor 1           Rosa A Fridman
                     First Name                                    Last Name
                                             Middle Name

  Debtor 2
  (Spouse, if filing)      First Name
                                                     Middle Name
                                                                        Last Name



  United States Bankruptcy Court for the: Central District of California

  Case number 8:21-bk-10513                                                                                                                                  Check if this is
  (if know)                                                                                                                                                  an amended
                                                                                                                                                             filing




  Official Form 106D
  Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
  If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write
  your name and case number (if known).

 1. Do any creditors have claims secured by your property?
       No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.


  Part 1:       List All Secured Claims

  2. List all secured claims. If a creditor has more than one secured claim, list the creditor                Column A                    Column B           Column C
     separately for each claim. If more than one creditor has a particular claim, list the other creditors in Amount of                   Value of           Unsecured
     Part 2. As much as possible, list the claims in alphabetical order according to the creditor’s name. claim Do not                    collateral that    portion If any
                                                                                                              deduct the value            supports this
                                                                                                              of collateral.              claim
 2.1                                                                 Describe the property that secures the claim: $ 8,525.50             $ 337,687.00       $ 0.00

                                                                    16542 Blackbeard Lane Unit 304, Huntington Beach, CA 92649 -
       Karl Avetoom
                                                                    $337,687.00 Judgment Superior Court of California for the County of
       Creditor’s Name
                                                                    Orange Case No. 30-2010-00345490 Recorded Doc No.
       1100 Rutland Road #9                                         2015000126507
       Number        Street
                                                                   As of the date you file, the claim is: Check all
       Newport Beach CA                   92660                    that apply.
       City                       State   ZIP Code
                                                                      Contingent
       Who owes the debt? Check one.                                  Unliquidated
         Debtor 1 only                                                Disputed
         Debtor 2 only
         Debtor 1 and Debtor 2 only                                Nature of lien. Check all that apply.
         At least one of the debtors and another                      An agreement you made (such as mortgage or
                                                                      secured car loan)
              Check if this claim relates to a                        Statutory lien (such as tax lien, mechanic’s lien)
              community debt                                          Judgment lien from a lawsuit
                                                                      Other (including a right to offset)
       Date debt was incurred
                                                                   Last 4 digits of account number




Official Form 106D                                                  Schedule D: Creditors Who Have Claims Secured by Property                                         page 1 of 4
                Rosa A Fridman                                                                                                  AMENDED
Debtor          Case    8:21-bk-10513-ES
               First Name        Middle Name     Last Name     Doc 90 Filed 08/19/21 Entered 08/19/21   16:43:58
                                                                                                Case number(if           Desc
                                                                                                               known) 8:21-bk-10513

                                                                Main Document    Page 8 of 11
 2.2                                                           Describe the property that secures the claim: $ 5,432.97             $ 337,687.00   $ 0.00

                                                              16542 Blackbeard Lane Unit 304, Huntington Beach, CA 92649 -
       Karl Avetoom
                                                              $337,687.00 Judgment Superior Court of California for the County of
       Creditor’s Name
                                                              Orange Case No. 30-2010-00345490 Recorded Doc No.
       1100 Rutland Road #9                                   2014000398135
       Number        Street
                                                             As of the date you file, the claim is: Check all
       Newport Beach CA               92660                  that apply.
       City                   State   ZIP Code
                                                                Contingent
       Who owes the debt? Check one.                            Unliquidated
         Debtor 1 only                                          Disputed
         Debtor 2 only
         Debtor 1 and Debtor 2 only                          Nature of lien. Check all that apply.
         At least one of the debtors and another                An agreement you made (such as mortgage or
                                                                secured car loan)
              Check if this claim relates to a                  Statutory lien (such as tax lien, mechanic’s lien)
              community debt                                    Judgment lien from a lawsuit
                                                                Other (including a right to offset)
       Date debt was incurred
                                                             Last 4 digits of account number

 2.3                                                           Describe the property that secures the claim: $ 6,852.33             $ 337,687.00   $ 0.00

                                                              16542 Blackbeard Lane Unit 304, Huntington Beach, CA 92649 -
       Karl Avetoom
                                                              $337,687.00 Judgment Superior Court of California for the County of
       Creditor’s Name
                                                              Orange Case No. 30-2015-00820760 Recorded Doc No.
       1100 Rutland Road #9                                   2020000673157
       Number        Street
                                                             As of the date you file, the claim is: Check all
       Newport Beach CA               92660                  that apply.
       City                   State   ZIP Code
                                                                Contingent
       Who owes the debt? Check one.                            Unliquidated
         Debtor 1 only                                          Disputed
         Debtor 2 only
         Debtor 1 and Debtor 2 only                          Nature of lien. Check all that apply.
         At least one of the debtors and another                An agreement you made (such as mortgage or
                                                                secured car loan)
              Check if this claim relates to a                  Statutory lien (such as tax lien, mechanic’s lien)
              community debt                                    Judgment lien from a lawsuit
                                                                Other (including a right to offset)
       Date debt was incurred
                                                             Last 4 digits of account number

 2.4                                                           Describe the property that secures the claim: $ Unknown              $ 337,687.00   $ Unknown

                                                              16542 Blackbeard Lane Unit 304, Huntington Beach, CA 92649 -
       Karl Avetoom
                                                              $337,687.00 Judgment Superior Court of California for the County of
       Creditor’s Name
                                                              Orange Case No. 30-2010-00345490 Recorded Doc No.
       1100 Rutland Road #9                                   2012000023845 $1,000,000 face value of judgment listed as $0 as
       Number        Street                                   Debtor contends that the 2011 judgment was
       Newport Beach CA               92660                   Waived/Amended/Novated by 2020 Judgment.
       City                   State   ZIP Code               As of the date you file, the claim is: Check all
                                                             that apply.
       Who owes the debt? Check one.
                                                                Contingent
         Debtor 1 only
                                                                Unliquidated
         Debtor 2 only
                                                                Disputed
         Debtor 1 and Debtor 2 only
         At least one of the debtors and another             Nature of lien. Check all that apply.
                                                                An agreement you made (such as mortgage or
              Check if this claim relates to a                  secured car loan)
              community debt
                                                                Statutory lien (such as tax lien, mechanic’s lien)
       Date debt was incurred                                   Judgment lien from a lawsuit
                                                                Other (including a right to offset)
                                                             Last 4 digits of account number




Official Form 106D                                            Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 4
                 Rosa A Fridman                                                                                                 AMENDED
Debtor           Case    8:21-bk-10513-ES
                First Name       Middle Name     Last Name     Doc 90 Filed 08/19/21 Entered 08/19/21   16:43:58
                                                                                                Case number(if           Desc
                                                                                                               known) 8:21-bk-10513

                                                                Main Document    Page 9 of 11
 2.5                                                           Describe the property that secures the claim: $ 650,000.00           $ 337,687.00   $ 312,313.00

                                                              16542 Blackbeard Lane Unit 304, Huntington Beach, CA 92649 -
        Karl Avetoom
                                                              $337,687.00 Judgment Superior Court of California for the County of
        Creditor’s Name
                                                              Orange Case No. 30-2015-00820760 Doc No. 2020000673156.
        1100 Rutland Road #9                                  Balance on 2020 judgment listed as face value on the 2011 judgment.
        Number       Street                                   Debtor contends that the 2011 judgment was
        Newport Beach CA              92660                   Waived/Amended/Novated by 2020 Judgment.
        City                  State   ZIP Code               As of the date you file, the claim is: Check all
                                                             that apply.
        Who owes the debt? Check one.
                                                                Contingent
          Debtor 1 only
                                                                Unliquidated
          Debtor 2 only
                                                                Disputed
          Debtor 1 and Debtor 2 only
          At least one of the debtors and another            Nature of lien. Check all that apply.
                                                                An agreement you made (such as mortgage or
               Check if this claim relates to a                 secured car loan)
               community debt
                                                                Statutory lien (such as tax lien, mechanic’s lien)
        Date debt was incurred                                  Judgment lien from a lawsuit
                                                                Other (including a right to offset)
                                                             Last 4 digits of account number

 2.6                                                           Describe the property that secures the claim: $ Unknown              $ 337,687.00   $ Unknown

                                                              16542 Blackbeard Lane Unit 304, Huntington Beach, CA 92649 -
        Karl Avetoom
                                                              $337,687.00 Judgment Superior Court of California for the County of
        Creditor’s Name
                                                              Orange Case No. 30-2010-00345490 Recorded Doc No.
        1100 Rutland Road #9                                  2015000126500 $650,000 face value of judgment listed as $0 as
        Number       Street                                   Debtor contends that the 2011 judgment was
        Newport Beach CA              92660                   Waived/Amended/Novated by 2020 Judgment.
        City                  State   ZIP Code               As of the date you file, the claim is: Check all
                                                             that apply.
        Who owes the debt? Check one.
                                                                Contingent
          Debtor 1 only
                                                                Unliquidated
          Debtor 2 only
                                                                Disputed
          Debtor 1 and Debtor 2 only
          At least one of the debtors and another            Nature of lien. Check all that apply.
                                                                An agreement you made (such as mortgage or
               Check if this claim relates to a                 secured car loan)
               community debt
                                                                Statutory lien (such as tax lien, mechanic’s lien)
        Date debt was incurred                                  Judgment lien from a lawsuit
                                                                Other (including a right to offset)
                                                             Last 4 digits of account number

 2.7                                                           Describe the property that secures the claim: $ Unknown              $ 337,687.00   $ Unknown

                                                              16542 Blackbeard Lane Unit 304, Huntington Beach, CA 92649 -
        Karl Avetoom
                                                              $337,687.00 Judgment Superior Court of California for the County of
        Creditor’s Name
                                                              Orange Case No. 30-2010-00345490 Recorded Doc No.
        1100 Rutland Road #9                                  2011000590354 $1,000,000 face value of judgment listed as $0 as
        Number       Street                                   Debtor contends that the 2011 judgment was
        Newport Beach CA              92660                   Waived/Amended/Novated by 2020 Judgment.
        City                  State   ZIP Code               As of the date you file, the claim is: Check all
                                                             that apply.
        Who owes the debt? Check one.
                                                                Contingent
          Debtor 1 only
                                                                Unliquidated
          Debtor 2 only
                                                                Disputed
          Debtor 1 and Debtor 2 only
          At least one of the debtors and another            Nature of lien. Check all that apply.
                                                                An agreement you made (such as mortgage or
               Check if this claim relates to a                 secured car loan)
               community debt
                                                                Statutory lien (such as tax lien, mechanic’s lien)
        Date debt was incurred                                  Judgment lien from a lawsuit
                                                                Other (including a right to offset)
                                                             Last 4 digits of account number

       Add the dollar value of your entries in Column A on this page. Write that number here:                        $ 670,810.80


  Part 2:        List Others to Be Notified for a Debt That You Already Listed

   Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection

Official Form 106D                                            Schedule D: Creditors Who Have Claims Secured by Property                                  page 3 of 4
              Rosa A Fridman                                                                                          AMENDED
Debtor        Case    8:21-bk-10513-ES
              First Name   Middle Name   Last Name   Doc 90 Filed 08/19/21 Entered 08/19/21   16:43:58
                                                                                      Case number(if           Desc
                                                                                                     known) 8:21-bk-10513

                                                     Main Document    Page 10 of 11
   agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here.
   Similarly, if you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have
   additional persons to be notified for any debts in Part 1, do not fill out or submit this page.




Official Form 106D                                   Schedule D: Creditors Who Have Claims Secured by Property                                      page 4 of 4
        Case 8:21-bk-10513-ES                   Doc 90 Filed 08/19/21 Entered 08/19/21 16:43:58                                      Desc
                                                Main Document    Page 11 of 11

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
2900 Adams St., Ste C225, Riverside, CA 92504



A true and correct copy of the foregoing document entitled (specify): SUMMAR OF AMENDED SCHEDULES, MASTER
MAILING LIST, AND/OR STATEMENTS LBR 1007-1( ) will be served or was served ( ) on the judge in chambers in
the form and manner required by LBR 5005-2(d); and ( ) in the manner stated below:

1. TO BE SERVED B THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 08/19/2021
_______________,    I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
Karl T Anderson (TR) 2edansie@gmail.com, kanderson@ecf.axosfs.com
Michael J Hauser michael.hauser@usdoj.gov
Melissa Davis Lowe mlowe@shulmanbastian.com, avernon@shulmanbastian.com
Charles L Murra      cmurra @cm3law.com, cm3esquire@gmail.com
Scott Talkov scott@talkovlaw.com, talkovlaw@ecf.courtdrive.com
                                                                          Service information continued on attached page

2. SERVED B UNITED STATES MAIL: On (date) _______________,
                                                         08/19/2021         I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
Karl Avetoom
1100 Rutland Rd #9
Newport Beach, CA 92660-4607



                                                                                         Service information continued on attached page

3. SERVED B PERSONAL DELIVER , OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                         Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 08/19/2021         Leilani Caspillo                                                 /s/Leilani Caspillo
 Date                        Printed Name                                                    Signature


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California

December 2015                                                         Page 2                               F 1007-1.1.AMENDED.SUMMAR
